Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1, 3-9, 11-16, and 19-20 are pending. 

Continuation
The Examiner has noted the application is a continuation of 14/936,281 filed on 11/9/2015.


Status of Claims 
Applicant’s amendment date 11/24/2021, amending claim 1, 9, and 15. Cancelling claims 2, 10, and 17-18. 

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments. 
Response to Arguments
Applicant’s argument received on date 11/24/2021 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The rejections has been updated to address these amendments. 
Response to Arguments under 35 USC 101:
Applicant argues (Page 6 of the remarks): 
“Amended claims 1, 9, and 15 are not directed to a judicial exception because they are tied to a practical application”.   
Examiner respectfully disagrees:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “system”, “memory”, “a data store”, “a model challenger circuit to communicate with the memory”, “input device”, and “processor” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims does not include my limitations amounting to significantly more than the abstract idea, along. The claims includes various elements that are not directed to the abstract idea. These elements include “system”, “memory”, “a data store”, “a model challenger circuit to communicate with the memory”, “input device”, and “processor”
Examiner asserts that “system”, “memory”, “a data store”, “a model challenger circuit to communicate with the memory”, “input device”, and “processor” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0011-0014], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.


Response to Arguments under 35 USC 103:
Applicant argues (Page 6 of the remarks): 
Independent claim 1 has been amended to recite a processor to detect a trigger event using a processor, the trigger event including a scale of fluctuations in the data input. None of the cited references discloses the combination of features now recited in claim 1, and that claim therefore is allowable, as are claims 3-8 that depend from claim 1. Claims 9 and 15 as amended recite features similar to claim 1 and therefore are allowable for at least the same reasons as claim 1, as are claims 11-14 that depend from claim 9 and claims 16, 19, and 20 that depend from claim 15.
Examiner respectfully disagrees:
Applicant is reminded that claims must be given their broadest reasonable interpretation. Primary reference Fano disclose the trigger event including a scale of fluctuations in the data input, see Fano [0118], “if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0)”. Fano [0192], “change is the average difference in loyalty seen for this customer after utilizing a promotion for the given product in the past, scaled by the probability of their taking the promotion”. Also, third reference used in the independent claims disclose a scale of fluctuations in the data input, see Wang [0061], “autocorrelation between a general sales fluctuation (lift or dip) in the current week and its following week is considered, so that a sales lift or dip in any week can potentially affect the next week’s sales pot-promotion pantry-loading is one of the autocorrelation relationship for two consecutive weeks to be modeled”. Examiner assert that the reference disclose the limitation in question. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-9, 11-16, 19-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 9, and 15, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  An information handling system comprising: 
a memory including a data store; and a model challenger circuit to communicate with the memory, the model challenger circuit to: 
obtain input data from the data store, the input data including a scale of fluctuations in the data input, customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof; use a currently selected model to forecast future purchasing patterns; detect a trigger event using a processor, the trigger event including a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof, train alternative models based on the input data and in response to the detection of the trigger event; identify a replacement model from the alternative models, the replacement model having a best fit to the input data, wherein the best fit is based on error rate, an operational reliability over time, or any combination thereof; forecast future purchasing patterns using the replacement model; replace the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model; and provide a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction.


Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 9, and 15 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to an abstract idea of obtaining data, and forecasting purchasing patterns. The abstract idea limitations cover concepts performed with pen or paper or in the human mind including observation, evaluation, judgement and opinion.  The abstract idea limitations also cover mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations by reciting models. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “memory”, “a data store”, “a model challenger circuit to communicate with the memory”, “input device”, and “processor”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 3-8, 11-14, 16, and 19-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 9, and 15 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 9, and 15 includes various elements that are not directed to the abstract idea. These elements include “system”, “memory”, “a data store”, “a model challenger circuit to communicate with the memory”, “input device”, and “processor”. are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0011] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 3-8, 11-14, 16, and 19-20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to limitations cover concepts performed with pen or paper or in the human mind including observation, evaluation, judgement and opinion.  The abstract idea limitations also cover mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations by reciting models. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-9, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fano et al, US 20050189415 A1 hereinafter Fano  in view of Wang et al, US 20140200992 A1, hereinafter Wang. further, in view of Shan et al, US 20110173144 A1, hereinafter Shan: 
Regarding Claim 1: 
As per independent claim 1, Fano discloses An information handling system comprising:
a memory including a data store; and a model challenger circuit to communicate with the memory, the model challenger circuit to (Fano [0046], [0112], [0138] “The customer model training module 130 may receive data from the training transactional database” “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information. The runtime transactional database 310, shopping list prediction runtime module 320, individualized application runtime module”)
obtain input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional data”, “The customer model training module 130 may receive data from the training transactional database”)
use a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer models using reduced processor resources to be able to deliver the lists locally on mobile processing devices attached to shopping carts. Also, there is a need to better utilize the captured data to provide enhanced promotion and planning for retail establishments and others in the supply chain”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store...The shopping list sub-model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”)
detect a trigger event using a processor, the trigger event including a scale of fluctuations in the data input, (Fano [0118], “if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0)”. Fano [0192], “change is the average difference in loyalty seen for this customer after utilizing a promotion for the given product in the past, scaled by the probability of their taking the promotion”.) a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a graph of the pantry loading attribute and brand loyalty attribute is shown for the current period. The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted. Any one or all of the goals or parameters of the promotion may be modified based on the comparison”, “which may account for some of the temporal changes a customer might exhibit.”, “The sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
train alternative models based on the input data and in response to detecting the trigger event; identify a […] model from the alternative models, the […] model having a […] to the input data,  (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
forecast future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer.”)
provide a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose identify a replacement model from the alternative models, the replacement model having a best fit to the input data” wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof; “forecast future purchasing patterns using the replacement model; replace the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” as stated in the claim. (underlined emphasis on aspects not taught)
Wang however, in analogous art of predictions for a retail product discloses 
a scale of fluctuations in the data input, (Wang [0061], “autocorrelation between a general sales fluctuation (lift or dip) in the current week and its following week is considered, so that a sales lift or dip in any week can potentially affect the next week’s sales pot-promotion pantry-loading is one of the autocorrelation relationship for two consecutive weeks to be modeled”.) 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof; (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Wang with the motivation to identify a scale of fluctuations in the data input and select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).
Fano in view of Shan disclose the above limitations but, specifically fails to disclose […] replacement model […] the replacement model having a best fit to the input data […] the replacement model […]; replace the current model with the replacement model […] using the replacement modelShan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replace the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).
Regarding Claim 2: (Cancelled)  

Regarding Claim 3: 

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Fano discloses 
forecast future sales patterns with the […] model a plurality of times at a fixed interval (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “[…] replacement model […]” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
 […] the replacement model […] (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Wang/Shan with these additional teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).
Regarding Claim 4: 

Claim 4 is dependent on claim 3 which is rejected as indicated above. As per dependent claim 4, Fano discloses
provide a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
Fano does not explicitly disclose “[…] as a function of time from the plurality of times” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
[…] as a function of time from the plurality of times (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/ Wang/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Regarding Claim 5: 

Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Fano discloses 
create an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)
Regarding Claim 6: 

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc.”)

Regarding Claim 7: 

Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Fano discloses 
wherein the model challenger circuit is a processor of the informational handling system (Fano [0046], [0112], [0138] “The customer model training module 130 may receive data from the training transactional database” “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information. The runtime transactional database 310, shopping list prediction runtime module 320, individualized application runtime module”)
Regarding Claim 8: 

Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Fano discloses 
wherein the alternative models are located in a model family or in multiple model families (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
Regarding Claim 9: 

As per independent claim 9, Fano discloses A method for targeted advertising, the method comprising:
obtaining input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional data”, “The customer model training module 130 may receive data from the training transactional database”)
using a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer models using reduced processor resources to be able to deliver the lists locally on mobile processing devices attached to shopping carts. Also, there is a need to better utilize the captured data to provide enhanced promotion and planning for retail establishments and others in the supply chain”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store...The shopping list sub-model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”)
detecting a trigger event using a processor, the trigger event including a scale of fluctuations in the data input, (Fano [0118], “if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0)”. Fano [0192], “change is the average difference in loyalty seen for this customer after utilizing a promotion for the given product in the past, scaled by the probability of their taking the promotion”.) a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a graph of the pantry loading attribute and brand loyalty attribute is shown for the current period. The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted. Any one or all of the goals or parameters of the promotion may be modified based on the comparison”, “which may account for some of the temporal changes a customer might exhibit.”, “The sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
training alternative models based on the input data and in response to detecting the trigger event; identifying a […] model from the alternative models, the […] model having a […] to the input data (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
forecasting future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer.”)
providing a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data, wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof;” “forecasting future purchasing patterns using the replacement model; replacing the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” as stated in the claim. (underlined emphasis on aspects not taught)
Wang however, in analogous art of predictions for a retail product discloses 
a scale of fluctuations in the data input, (Wang [0061], “autocorrelation between a general sales fluctuation (lift or dip) in the current week and its following week is considered, so that a sales lift or dip in any week can potentially affect the next week’s sales pot-promotion pantry-loading is one of the autocorrelation relationship for two consecutive weeks to be modeled”.) 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof; (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Wang with the motivation to identify a scale of fluctuations in the data input and select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).
Fano in view of Wang disclose the above limitations but, specifically fails to disclose […] replacement model […] the replacement model having a best fit to the input data […] the replacement model […]; replacing the current model with the replacement model […] using the replacement modelShan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replacing the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).
Regarding Claim 10: (Cancelled)
Regarding Claim 11: 

Claim 11 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 11, Fano discloses 
forecast future sales patterns with the […] model a plurality of times at a fixed interval (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
Fano does not explicitly disclose “[…] replacement model […]” as stated in the claim. (underlined emphasis on aspects not taught)Shan however, in analogous art of computational forecasting methods discloses 
 […] the replacement model […] (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/ Wang/Shan with these additional teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).
Regarding Claim 12: 

Claim 12 is dependent on claim 11 which is rejected as indicated above. As per dependent claim 12, Fano discloses
providing a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
Fano does not explicitly disclose “[…] as a function of time from the plurality of times” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
[…] as a function of time from the plurality of times (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/ Wang/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Regarding Claim 13: 

Claim 13 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 13, Fano discloses 
creating an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)
Regarding Claim 14: 

Claim 14 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 14, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc.”)
Regarding Claim 15: 

As per independent claim 15, Fano discloses A non-transitory computer-readable medium including code that when executed by a processor causes the processor to perform a method for targeted advertising, the method comprising:
obtaining input data from the data store, the input data including customer survey data, customer purchase history, customer browse history, customer transaction categories, or any combination thereof (Fano [0008], [0039], [0046] noting historical transactional data, noting receiving data “a customer includes a customer model creation component configured to create at least a part of the customer model for the customer by statistically analyzing transaction data solely from the customer”, “generate an individualized customer model, learning separate classifiers for each customer based on historical transactional data”, “The customer model training module 130 may receive data from the training transactional database”)
using a currently selected model to forecast future purchasing patterns (Fano [0007], [0033] noting prediction system to estimate what customer may purchase “Likewise, there is a need for a system to provide a predictive shopping list to customers using the consumer models using reduced processor resources to be able to deliver the lists locally on mobile processing devices attached to shopping carts. Also, there is a need to better utilize the captured data to provide enhanced promotion and planning for retail establishments and others in the supply chain”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store...The shopping list sub-model may be generated prior to the given shopping trip and updated with current parameters (such as current date, time, etc.) or may be generated concurrently with the given shopping trip”)
detecting a trigger event using a processor, the trigger event including a scale of fluctuations in the data input, (Fano [0118], “if the pre-determined probability score is 0.7 (from a scale of 0 to 1.0)”. Fano [0192], “change is the average difference in loyalty seen for this customer after utilizing a promotion for the given product in the past, scaled by the probability of their taking the promotion”.) a change in a customer purchase pattern including unexpected purchases, altered purchase timing, or any combination thereof (Fano [0201], [0059], [0092], [0112] noting comparing actual versus predicted, noting changes customer exhibits “Further, the output of the promotion simulator may be compared with actual results from past promotions. FIG. 14 shows a projection screen illustrating mechanism for viewing results of past promotions. As shown in FIG. 14, the actual results from promotions for periods may be shown, such as the current period (designated under Product Info as “Current Period”), the period prior to the current period (designated as “Change Since Last”), and two periods prior to the current period and the (designated as “Change Since 2 Past”). Further, a graph may be generated which graphs the actual results based on any attributes of the customers. For example, a graph of the pantry loading attribute and brand loyalty attribute is shown for the current period. The actual results of past promotions may be examined along side the results from the promotion simulator, thereby comparing the actual versus predicted. Any one or all of the goals or parameters of the promotion may be modified based on the comparison”, “which may account for some of the temporal changes a customer might exhibit.”, “The sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
training alternative models based on the input data and in response to detecting the trigger event; identifying a […] model from the alternative models, the […] model having a […] to the input data (Fano [0048], [0049], [0111], [0112] noting training, noting new sub models, noting updating after shopping trip, noting customer models database “The customer model training module 130 may create attributes for a model of a specific customer by performing various operations on the data received from the training transactional database 110, such as storing the data unmodified and creating new attributes or sub-models derived from the data (such as based on statistical analysis of the data)”, “the customer model training module 120 may be updated at any time, including after any one or all shopping trips. Thus, after runtime, a new set of transactions may occur. Based on these transactions, the customer model may be updated”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer”, “The computer may include one or more processors. The processor may include any type of device or devices used to process digital information”)
forecasting future purchasing patterns using the […] model; […] the currently selected model with the […] model such that future purchasing pattern predications are performed using the […] model (Fano [0200], [0111] noting new parameters “Given the output of the promotion simulator 1230, the parameters of the promotion may be modified and the simulation may be executed with the modified parameters. The selection of the modified selection module may be performed manually, or may be performed by the modified parameter selection module 1240. For example, the duration of the promotion may be modified and the simulation may be re-executed. The output of the re-executed simulation may thereafter be analyzed manually or automatically. Thus, the selection of parameters and promotion simulation may iterate multiple times in order to select improved or optimal parameters for a promotion”, “may access a specific customer model in the customer models database 140. Each customer model may be used to predict a shopping list for a given customer on a given shopping trip (“transaction”) and to provide other individualized applications to the customer.”)
providing a product recommendation or targeted promotion to a user based on the future purchasing pattern prediction (Fano [0034], [0035], [0033] noting prediction of products that may purchase, noting promotions based on that “Based on one or more attributes of the customer model, the product promotion system and method may determine whether and/or what type of promotion a customer may receive for the product category”, “Based on the output of the simulation, new parameters for the promotion may be selected, and the simulation may iterate with the new parameters”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
forecasting future sales patterns with the replacement model a plurality of times at a fixed interval; and (Fano [0109], [0033], [0209] noting predicting customer sales for shopping trip, noting model, noting before and after customer shops “In the context of a grocery store, the customer model may be accessed before, during, and after a customer shops at the grocery store”, “The shopping list prediction system may estimate product categories that a customer may purchase for a given shopping trip at a retail establishment, such as a grocery store”)
providing a model quality score (Fano [0163], [0160], [0162] noting accuracy scores “were normalized to produce a confidence score for each class. Then, a threshold different from the threshold used in training was chosen to test the shopping list prediction runtime module”)
Fano does not explicitly disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data” “forecasting future purchasing patterns using the replacement model; replacing the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” forecasting future sales patterns with the replacement model a plurality of times at a fixed interval; and … as a function of time from the plurality of times. 
 as stated in the claim. (underlined emphasis on aspects not taught)
Wang however, in analogous art of predictions for a retail product discloses 
a scale of fluctuations in the data input, (Wang [0061], “autocorrelation between a general sales fluctuation (lift or dip) in the current week and its following week is considered, so that a sales lift or dip in any week can potentially affect the next week’s sales pot-promotion pantry-loading is one of the autocorrelation relationship for two consecutive weeks to be modeled”.) 
… as a function of time from the plurality of times. (Wang [0015], [0092], [0083] noting multiple time periods, noting scoring for each time period “the data rows are the values of the column fields for multiple merchandise items and multiple time periods”, “The selected regression model is then scored by calculating the sales forecasting values for the new forecasting time period using the selected model”, “After the best model is selected and its parameters are estimated, prediction of the lagged promotion effect is performed by scoring the data processed as required for {forecasting time period, store, product} of interest”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).
Fano in view of Wang disclose the above limitations but, specifically fails to disclose “identify a replacement model from the alternative models, the replacement model having a best fit to the input data” “forecasting future purchasing patterns using the replacement model; replacing the currently selected model with the replacement model such that future purchasing pattern predications are performed using the replacement model” forecasting future sales patterns with the replacement model a plurality of times at a fixed interval;Shan however, in analogous art of computational forecasting methods discloses 
[…] replacement model […] replacement model […] the replacement model having a best fit to the input data (Shan [0046] [0039], Claim 5 noting replacing models by iteratively generating models for a model with best fit for independent variables “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed”)
[…] the replacement model […]; replacing the current model with the replacement model […] using the replacement model (Shan [0039], Claim 5, [0035] noting replacing models by iteratively generating models for a model with best fit for independent variables, noting model with best fit is applied to variables  “models are iteratively generated until a model that meets a threshold fit is obtained, as determined in step 1040, in which case the model is returned”, “set of independent variables from which an initial model providing a best fitness metric was constructed” , “The model y(z) can then be used to predict or estimate values for the dependent variable, with the value returned by the model y(z)”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano with these aforementioned teachings of Shan with the motivation to have accurate predictions (Shan [0002]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shan, the results of the combination were predictable (see MPEP 2143 A).

Regarding Claim 16: 

Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Fano does not explicitly disclose “wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof” as stated in the claim (underlined emphasis on aspect not taught)
Wang however, in analogous art of predictions for a retail product discloses 
wherein the best fit is based on an error rate, an operational reliability over time, or any combination thereof (Wang [0077] - [0082] noting best model based on error rate “Average WAPE<=30%. Among the surviving models (i.e., those models not filtered out), the best model is selected based on average WAPE, or any other appropriate error measure”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Fano/ Wang/Shan with these aforementioned teachings of Wang with the motivation to select model based on validation (Wang [0006]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A).

Regarding Claim 17: (Cancelled)  
Regarding Claim 18: (Cancelled)

Regarding Claim 19: 

Claim 19 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 19, Fano discloses 
creating an individualized sale for the user (Fano [0040], [0041] noting individualized promotions “The individualized and personalized interaction may take a variety of forms. One such form is generating a shopping list for the customer”, “The predicted shopping list benefits the customer in several ways….Third, because the list of items is available, promotions may also be provided to the customer related to the list of items (such as a discount to buy a larger size of an item or a different brand of the item)”)
Regarding Claim 20: 

Claim 20 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 20, Fano discloses 
wherein the product recommendation or targeted promotion is selected to upsell or cross-sell the user (Fano [0041] noting related item (cross-sell) “A promotion may be any customer communication designed to promote a sale relating to an item, such as an advertisement for the item, a discount for the item, an advertisement for a related item (such as a substitute product for the item, a brand extension, etc.), a discount for the related item, etc.”)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim, Hideaki, Noriko Takaya, and Hiroshi Sawada. "Tracking temporal dynamics of purchase decisions via hierarchical time-rescaling model." Proceedings of the 23rd ACM International Conference on Conference on Information and Knowledge Management. 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624